United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-20011
                          Summary Calendar


MARIA CHRISTINA SALGADO

                     Petitioner - Appellant

     v.

FEDERAL BUREAU OF PRISONS

                     Respondent - Appellee

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:05-CV-2639
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Maria Christina Salgado, formerly federal prisoner # 13556-

179, appeals the dismissal of her 28 U.S.C. § 2241 petition

wherein she argued that cancellation of the Intensive Corrections

Center (ICC)/Boot Camp program violated the “notice-and-comment”

requirement of the Administrative Procedures Act, her due process

rights, and the Ex Post Facto Clause.   Salgado sought a reduction

in “actual prison time” amounting to her immediate release from

prison.   The district court denied her petition on the merits.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-20011
                                 -2-

     Salgado was released from prison while the instant appeal

was pending.   An appeal is not moot simply because a § 2241

petitioner is no longer in custody.    Brown v. Resor, 407 F.2d
281, 283 (5th Cir. 1969).   However, an action is moot when the

court cannot grant the relief requested by the moving party.      See

Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987) (holding

that an appeal from the denial of a § 2241 application was moot

because “[t]he main thrust” of Bailey’s application was to be

released from confinement, and “[b]ecause Bailey was released . .

. this court [could] no longer provide him with that relief”);

see also Willy v. Administrative Review Board, 423 F.3d 483, 494

n.50 (5th Cir. 2006) (“If an event occurs that prevents us from

granting ‘any effectual relief whatever’ to a prevailing party,

the controversy is moot, and the appeal must be dismissed.”)

(internal quotation marks and citation omitted).

     Salgado admits that there were no errors at her sentencing.

Rather, the main thrust of Salgado’s petition is to be released

from her confinement based on purported errors that occurred

after she was sentenced.    See Bailey, 821 F.2d at 278.   Salgado’s

appeal is DISMISSED as moot.